AO;45B (Rev. 02/081201   ~)Judgment in a Criminal Petty Case (Modified)                                                                    Page 1of1   '6
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November!, 1987)
                              v.

                    Isidra Garcia-Rodriguez                                         Case Number: 3:19-mj-20433

                                                                                    Lewis Christian Muller
                                                                                    Defendant's Attorney


REGISTRATION NO. 82743298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~____::_~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                          ~---------------~~~

 D Count(s)                                                                          dismissed on the motion of the United States.
                 ~-----------------



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~ TIME SERVED                                   D

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 th7 defendant's possession at the time of arrest upon their deportation,Qt relllQ.\'al_. cP-M \d'.JY\o.ao
  ~nCourt recpA1ffien.ds defendant be deported/removed with relative, u1ont1 MQ\donC\
       c:   0
   I -, R \ <o 'i I - u tv1~ .
                                                                                              Ci      charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                     .-----·· ---·. · - - · - - - - - - - - .   Tuesday, February 26, 2019
                                                                                Date of Imposition of Sentence
                                                   FILED

                                        CLERK, U.S. DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
                                      BY                      DEPUTY
                                                                                H'1LtLOCK
                                                                                UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            3:19-mj-20433
